Citation Nr: 1619508	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO. 04-40 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD). 

3. Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	D. Peterson, Esq. 


WITNESSES AT HEARINGS ON APPEAL

Veteran, Veteran's spouse.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1967 to June 1970, to include duty in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. The claim for entitlement to service connection for a psychiatric disability was before the Board on a previous occasion and was remanded in April 2008 for evidentiary development. 

The Veteran testified at two hearings before Veterans Law Judges (VLJ) in January 2008 and September 2015. With respect to the issue of entitlement to service connection for a psychiatric disability, testimony was offered before both VLJs.  Such a review would mandate a panel decision of three VLJs (with the Veteran having indicated that he does not wish to have an additional hearing on this issue, the third VLJ would be selected to review the claim without having conducted a hearing on the issue). However, the VLJ who conducted the January 2008 hearing is no longer actively reviewing appeals before the Board and cannot participate in the adjudication of the claim, there is no need for a panel decision and single VLJ disposition is appropriate. 

The issues of entitlement to service connection for an acquired psychiatric disability and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran was presumed sound at entry into active service regarding his low back. 

2. The Veteran's duties as a truck driver in Vietnam caused trauma to the back which was noted shortly after service separation; the medical evidence of record supports a conclusion that current degenerative disc and joint disease in the back had causal origins with the Veteran's Vietnam service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).
 
Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms. However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases" listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013). Osteoarthritis is listed as an example of a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply. See Walker at 708 (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)). As this is the case, the appellant could establish service connection both by showing a nexus to service or by establishing a continuity of symptomatology since service separation. Id. Further, should arthritis first have become manifest to a compensable degree within the first post-service year, service connection would also be warranted. See 38 C.F.R. §§ 3.307, 3.309.

The law provides that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111 . 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 . 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service. The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition. 38 U.S.C. § 1153 . If this burden is met, then the veteran is not entitled to service-connected benefits. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b) ; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity. Townsend v. Derwinski, 1 Vet. App. 408  (1991); 38 C.F.R. 
§ 3.306(a) . In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Hunt v. Derwinski, 1 Vet. App. 292, 296-97  (1991). Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation. Green v. Derwinski, 1 Vet. App. 320, 323  (1991). If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service. Verdon v. Brown, 8 Vet. App. 529  (1996). 

The Veteran alleges that he developed a chronic back disability, manifesting as degenerative disc and joint disease, as a consequence of his service. The Veteran experiences both degenerative disc and joint disease in the spine, and he has required surgical correction in 2008. The Veteran maintains that he experienced traumas to his back in the form of having to sit while driving a truck on bad Vietnamese roads as well as having to engage in routine laborious activities while assigned to support duties in Vietnam, and that these traumas caused a back disability. 

The Veteran served in Vietnam as a clerk/typist. However, his service personnel records also note that he had specific training in 1968 as a light vehicle driver. He alleges that in addition to his clerk/typist duties, he also transported civilian personnel to and from duty station so that they could perform work assisting U.S. operations. It is also not unreasonable to assume that, by driving to and from a secure U.S. Army base in a developing and war-torn nation such as the Republic of Vietnam, he would have experienced some form of discomforting impact to his back due to poor road conditions. As such, that the Veteran experienced trauma to his joints, and in particular his low back, is something that can be conceded as having occurred in service. See 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence). 

The Veteran experienced a pre-service head trauma while a young child. Records from the Indian Health Service (IHS) document a 1953 hospitalization in Arizona for several days. As the Veteran's representative has noted, however, this was apparently treatment mostly for concussion and headache complaints. The note of treatment does not document any long-standing back issues stemming from the injury, and the Veteran was discharged from the hospital after nine days with no sequelae from his injury. At the time of service entry, no abnormality in the back was found and he was accepted into active military service. The Veteran is presumed sound with respect to the condition of his back at service entry. 

While the service treatment records do not demonstrate an in-service injury associated with his driving on rough roads, engaging in support activities in Vietnam, or any other incident or event of service, upon his return home to Arizona in 1972, he was again examined by the Indian Health Service. Radiographic studies were performed following the Veteran's fall from a horse, and degenerative disease was first reported. Of note, the IHS physician noted the presence of "old fractures" in the spine. In other words, while the Veteran had just taken a fall from a horse in a post-service setting, his overall spine disability picture included more remote findings of abnormal pathology. 

The Veteran submitted a letter from his treating IHS internist in July 2010 which places the evidence in balance. The physician stated that "it is impossible to clearly say if his back problems as an adult are in any way related to [the childhood]  injury." The examiner stated that it was just as likely that the Veteran's chronic back pain and disability could be related to work done and injuries sustained while in the military. The examiner noted that, at the time of the pre-service injury, "[the Veteran] was observed [at an IHS hospital] for nine days and when he was discharged he did not appear to have any ongoing disability or sequelae from the injury." 

It is clear that while there was some trauma existing pre-service, the Army medical personnel cleared the Veteran for duty and, as established by a comprehensive review by the IHS internist, that there was no present disability at the time of entrance into active duty. The Veteran did fall from a horse in 1972 and injure his back; however, the assessment at the time was of "old fracture" residuals. In other words, the IHS radiologist, in 1972, noted a posttraumatic spine injury present in the Veteran which was dated prior to his horse riding accident. 

The 1972 treatment was only two years after the Veteran's duties in Vietnam; the Veteran was free of back abnormality prior to service and there is no evidence of other trauma occurring between service discharge and the 1972 horse riding accident. This medical evidence and the 2010 IHS report places the evidence in equipoise and the claim will be granted. 

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for a low back disability is granted. 




REMAND

The Veteran's psychiatric disorder claim is not ready for appellate review. Because the claimed TDIU is inextricably intertwined with the claim for service connection for a psychiatric disability, the TDIU, the issue will be readjudicated on remand. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a comprehensive VA psychiatric examination with an examiner other than the one who conducted the March 2010 assessment. In order to comply with specific regulation, ((38 C.F.R. § 3.304 (f)), the examiner MUST be a VA employee, and is to be a psychiatrist (Doctor of Medicine/Doctor of Osteopathic Medicine with a completed residency and licensure in psychiatry) or a psychologist (Doctor of Philosophy/Doctor of Psychology with licensure in clinical psychology). The examiner is asked: 

Does the Veteran have an acquired psychiatric disorder (to include anxiety, depression, PTSD, and dysthymia), other than substance abuse and if so, was the psychiatric disorder caused by active service? 

Although the examiner is REQUIRED TO REVIEW THE EVIDENCE CONTAINED IN THE ELECTRONIC RECORD, the examiner's attention is called to the following:

Veteran's confirmed service in Vietnam and his confirmed collateral duties as a truck driver operating both on and off base; 

Diagnoses of PTSD, depression, anxiety, and dysthymia, as well as the stand-alone assessments of substance abuse disorder, are to be noted. 

The Veteran's sobriety history is to be described, the examiner should note as to if substance abuse disorder existed as a stand-alone disorder or, alternatively, was part and parcel of an acquired psychiatric disability linked to active military service. 

THE EXAMINER MUST ALSO REPORT AS TO WHETHER THE VETERAN HAS A DEPRESSIVE DISORDER OR ANY OTHER PSYCHIATRIC DISORDER AS A RESULT OF service-connected hearing loss disability, tinnitus, and a low back disability. 

2. Following the above-directed development, re-adjudicate the Veteran's claims. Should the claims remain denied, issue an appropriate supplemental statement of the case and return the claims to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. In particular, the Veteran may submit any further lay or medical evidence and/or argument as to how his service-connected disorders result in his unemployability. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


